Wilde, J.
The balance in the hands of the executor was received by him in payment of sundry notes of hand due to the testator, excepting $ 31, which was left in cash at the time of his decease. These notes of» hand were not mentioned in the will, and were not disposed of thereby, unless they passed under the following clause. “ Item 4th. I give unto Nancy Wheelock, Clarissa Goddard, and William Perry, all the money which is left at my decease, to be equally divided between them.”
It is certainly true, that by a gift or bequest of money, notes *449of hand and other securities for the payment of money will not pass, unless it appears by the will that it was the intention of the testator to bequeath them. And the question is, whether in the present case such" an intention is manifested in the will in question. And we think that it is. By the first clause in the will it appears clearly that the testator intended to dispose of all his property. The words are, “ Having disposed of all my real estate, and paid out to my heirs the largest part of their portion in personal estate, in cash, I do make and publish this my last will and testament, dividing the residue in manner and form following.”
At the time of making the will, the testator was possessed of very little property, excepting the notes of hand in question ; it consisted of a pew in the meetinghouse, a horse and chaise, and his household furniture and farming tools, which furniture and tools were bequeathed to his son William Perry. The other property was nearly sufficient to pay the legacies specified in the will. This being the state of the testator’s property, it. seems incredible that he should have omitted by mistake to make any disposition of the. large amount of money due to him on his notes of hand ; and the inference is strong that he intended by the words, “ all the money left at my decease,” to include money due, as well as money on hand. There is another consideration which strongly confirms this inference. It is agreed that the testator commonly had but little money on hand, not more than twenty or thirty dollars.
Now it cannot be credited, that it was the intention of the testator to dispose of such an .inconsiderable sum, dividing it too amor g three legatees, and to leave nine tenths of his property undisposed of. We think he considered the clause in question in the nature of a residuary bequest, although it is not expressly so declared. We cannot doubt that his intention was that his mnivy at interest, at the time of his decease, should be collected by his executor, and with the money on hand should be paid over to the legatees who now claim it, except so much thereof as might be required to pay the specific legacies and all charges *450of administration. Any other construction of the will would ic our opinion be inconsistent with the manifest intention of the testator, and too unreasonable to be admitted.

Decree of the judge of probate affirmed.